           Case 1:19-cv-05633 Document 1 Filed 06/17/19 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF NEW YORK
                           Civil Case No.


GLOBAL LOCATING SERVICES
INTELLECTUAL PROPERTY
LLC,                                                  COMPLAINT
a Pennslyvania limited liability                          FOR
company,                                         PATENT INFRINGEMENT
                Plaintiff,                         (U.S. PATENT NO.
                                                      10,165,052)
      v.
                                                            ***
TRACKIMO INC., a Delaware                          JURY TRIAL DEMANDED
corporation,
                Defendant.


      This is an action for patent infringement in which Global Location Services

Intellectual Property LLC (“Global Locations” or “Plaintiff”) makes the following

allegations against Trackimo INC. (“Trackimo” or “Defendant”). Headings are

interposed for convenience; all allegations are deemed incorporated into each

ground of this complaint as though separately re-alleged and are based upon

investigation made by Plaintiff’s attorney and on information and belief as

follows:

                                 PARTIES

      1.    Plaintiff Global Locations is a Pennsylvania limited liability company,

with its principal place of business located at 1229 Laurel Oak Lane, York, PA

17403.

                                        -1-
            Case 1:19-cv-05633 Document 1 Filed 06/17/19 Page 2 of 7




       2.    Defendant Trackimo, is, on information and belief, a Delaware

corporation with a place of business at 450 Seventh Ave., Suite1408,

New York, NY 10123.



                        JURISDICATION AND VENUE

       3.    This action arises under the patent laws of the United States, Title 35

of the United States Code. This Court has subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1338(a).

       4.    Venue is proper in this district under 28 U.S.C. §§ 1391(c) and

1400(b). On information and belief, Defendant has transacted business in this

district, and has committed and/or induced acts of patent infringement in this

district.

       5.    On information and belief, Defendant is subject to this Court’s

specific and general personal jurisdiction pursuant to due process and/or New

York’s Long Arm Statue, due at least to its substantial business in this forum,

including: (i) at least a portion of the infringements alleged herein; (ii) regularly

doing or soliciting business, engaging in other persistent courses of conduct, and/or

deriving substantial revenue from goods and services provided to individuals in

New York City and in this Judicial District; and having a regular and established

                                         -2-
           Case 1:19-cv-05633 Document 1 Filed 06/17/19 Page 3 of 7




place of business in this Judicial District. At the least, Defendant has subjected

itself to this Court’s specific and general personal jurisdiction by holding itself out

as conducting business in this forum. By way of example, Defendant has its head

quarters at 450 Seventh Ave., Suite 1408, New York, NY 10123.




                                  COUNT I

                Infringement of U.S. Patent No. 10,165,052

      6.     Plaintiff is the owner by assignment of United States Patent No.

10,165,052 (“the ’052 Patent”) titled “Identification Device System And Method.”

The ’052 Patent reissued on September 14, 2010. A true and correct copy of the

’052 Patent is attached as Exhibit A.

      7.     Upon information and belief, including by reason of Defendant’s own

statements in Defendant’s own website, and by reason of product examination,

Defendant directly or through intermediaries has been and is now infringing the

’052 Patent in the State of New York, in this judicial district, and elsewhere in the

United States, by making, using, providing, supplying, distributing, selling, and/or

offering for sale products, including its Trackimo 3G Travel Tracker Device with
            Case 1:19-cv-05633 Document 1 Filed 06/17/19 Page 4 of 7




light detector and similar type assemblies, comprising a travel tracking device that

infringes one or more claims of the ’052 Patent and particularly, e.g., claims 1

through 3, 6 through 13, 16 through 19 and 22 of the ’052 Patent. The ’052 Patent

reads on Trackimo’s 3G Travel Tracker Device as set forth in the exemplary

claims chart attached as Exhibit B, depicting an actual Trackimo product compared

to claims of the ’052 Patent.

      8.     Defendant sells and/or authorizes the sale of these infringing products

at least via its website at www.trackimo.com, that has a physical presence and does

business in New York, New York and via at least one additional online seller,

Amazon.com.

      9.     Upon information and belief and in view of the foregoing, Defendant

has been and is continuing to directly infringe, literally infringe, and/or infringe the

’052 Patent under the doctrine of equivalents. Defendant is thus liable for

infringement of the ’052 Patent pursuant to 35 U.S.C. § 271.

      10.    As a result of Defendant’s infringement of the ’052 Patent, Plaintiff

has suffered monetary damages and is entitled to a money judgment in an amount

adequate to compensate for Defendant’s infringement, but in no event less than a

                                          -4-
            Case 1:19-cv-05633 Document 1 Filed 06/17/19 Page 5 of 7




reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the court, and Plaintiff will continue to suffer

damages in the future unless Defendant’s infringing activities are enjoined by this

Court. Unless a permanent injunction is issued enjoining Defendant and its agents,

servants, employees, representatives, affiliates, and all others acting on in active

concert therewith from infringing the ’052 Patent, Plaintiff will be greatly and

irreparably harmed.



                           DEMAND FOR JURY TRIAL

       Technical LED, under Rule 38 of the Federal Rules of Civil Procedure,

requests a trial by jury of all issues so triable by right.



                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter:

       1.     A judgment in favor of Plaintiff that Defendant has infringed and is

infringing the ’052 Patent;

       2.     A permanent injunction enjoining Defendant and its officers,

directors, agents servants, affiliates, employees, divisions, branches, subsidiaries,

parents, and all others acting in active concert therewith from infringement,

                                            -5-
          Case 1:19-cv-05633 Document 1 Filed 06/17/19 Page 6 of 7




inducing the infringement of, or contributing to the infringement of ’052

Patent, or such other equitable relief the Court determines is just and

proper;

       3.     A judgment and order requiring Defendant pay to Plaintiff its

damages, attorneys fees, costs, expenses, and prejudgment and post-

judgment interest for Defendant’s infringement and willful infringement of

the ’052 Patent as provided under 35 U.S.C. § 284, and an accounting of

ongoing post-judgment infringement; and

       4.      Any and all other relief, at law or equity, to which Plaintiff

may show itself to be entitled.



      Respectfully submitted this 10th day of May, 2019.

                                             /s/Louis M. Heidelberger
                                             Louis M. Heidelberger
                                               NY Bar No. 4763157
                                       THE LAW OFFICES OF LOUIS
                                       M. HEIDELBERGER, ESQ. LLC.
                                             1229 Laurel Oak Lane
                                             York, PA 17403
                                             Tel: (215)-284-8910
                                             Fax: (267)-388-3996
                                       Email: Louis.heidelberger@gmail.com
                          ATTORNEY FOR GLOBAL LOCATING
                          SERVICES INTELLECTUAL PROPERTY LLC.
Case 1:19-cv-05633 Document 1 Filed 06/17/19 Page 7 of 7
